DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 08/27/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (NISHISAKA et al (US 2011/0290542) in view of ONOUE et al (US 2018/0286583).
Regarding claim 1, NISHISAKA teaches a multilayer ceramic capacitor (Fig. 1, 1) comprising: a capacitive element (Fig. 3, 10) including a stack of a plurality of ceramic layers (Fig. 3, 10) and a plurality of internal electrodes (Fig. 3, 11/12), and including a pair of major surfaces opposite to each other in a heightwise direction (Fig. 1, 10a/10b in H direction), a pair of end surfaces (Fig. 3, 10e/10f) opposite to each other in a lengthwise direction (Fig. 3, L) orthogonal or substantially orthogonal to the heightwise direction (Fig. 3), and a pair of side surfaces (Fig. 1, 10c/10d) opposite to each other in a widthwise direction (Fig. 1, W) orthogonal or substantially orthogonal to the heightwise direction and the lengthwise direction (Fig. 1); and at least two external electrodes (Fig. 3, 13/14) on an external surface of the capacitive element (Fig. 3); wherein the internal electrodes extend to an external surface of the capacitive element at the end surfaces and/or the side surfaces and are connected to the external electrodes (Fig. 3); the external electrodes include: a Ni underlying electrode layer (Fig. 4, 15 [0014]) on an external surface of the capacitive element and mainly including Ni (Fig. 3 [0014]); a Cu plating electrode layer (Fig. 4, 16/17) on an external surface of the Ni underlying electrode layer (Fig. 4); the Cu plating electrode layer includes a Ni diffused Cu plating electrode layer (Fig. 5, 16) on a side closer to the Ni underlying electrode layer (Fig. 5, 15) and including Ni diffused therein (Fig. 5, 16a) and a non-Ni diffused Cu plating electrode layer (Fig. 4, 17) on a side closer to the outside of the electrode (Fig. 4) and not including Ni diffused therein (Fig. 5, [0109]); the Cu plating electrode layer has a thickness of about 3 µm or more and about 12 µm or less (2-6 µm [0064]); and the non-Ni diffused Cu plating electrode layer has a 29thickness of about 0.5 µm or more (3-6 µm [0064]).  
However, NISHISAKA fails to teach at least one second plating electrode layer on an external surface of the Cu plating electrode layer.
ONOUE teaches that at least one second plating electrode layer (Fig. 8, 33/34) on an external surface of the outer electrode layer (Fig. 8, 31/32).

Regarding claim 2, NISHISAKA, as modified by ONOUE, further teaches that the second plating electrode layer includes a Sn plating electrode layer (ONOUE [0054]).  
Regarding claim 3, NISHISAKA, as modified by ONOUE, further teaches that the second plating electrode layer includes a Ni plating electrode layer (ONOUE Fig. 8, 33 [0054]) on an external surface of the Cu plating electrode layer (When combine), and the Sn plating electrode layer (ONOUE Fig. 8, 34 [0054]) on an external surface of the Ni plating electrode layer (ONOUE [0054]).  
Regarding claim 4, NISHISAKA, as modified by ONOUE, further teaches that the non-Ni diffused Cu plating electrode layer has a thickness of about 1 µm or more (3-6 µm [0064]).  
Regarding claim 5, NISHISAKA, as modified by ONOUE, further teaches that the non-Ni diffused Cu plating electrode layer has a thickness of about 2 µm or more (3-6 µm [0064]).  
Regarding claim 7, NISHISAKA, as modified by ONOUE, further teaches that the Ni underlying electrode layer includes a non-Cu diffused Ni underlying electrode layer (Fig. 5, 15 below 15a)  on a side closer to the capacitive element (Fig. 4-5) and not including Cu diffused therein (Fig. 5), and a Cu diffused Ni underlying electrode layer (Fig. 5, 15 with 15a) on a side closer to the Cu plating electrode layer and including Cu diffused therein ([0060]).  
Regarding claim 8, NISHISAKA further teaches that the internal electrodes include a first internal electrode and a second internal electrode (Fig. 3, 11/12).
However, NISHISAKA fails to teach that the first internal electrode extends out of both of the end surfaces to an external surface of the capacitive element and is connected to the external electrodes, and the second internal electrode extends out of at least one of the side surfaces to an 
ONOUE teaches that the internal electrodes include a first internal electrode (Fig. 4, 7) and a second internal electrode (Fig. 5, 9); the first internal electrode extends out of both of the end surfaces (Fig. 4, 2b) to an external surface of the capacitive element (Fig. 4, 2) and is connected to the external electrodes (Fig. 4, 3b), and the second internal electrode extends out of at least one of the side surfaces (Fig. 5, 2c) to an external surface of the capacitive element (Fig. 5, 2) and is connected to the external electrodes to define a three-terminal capacitor (Fig. 5, 5b).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ONOUE to the invention of NISHISAKA, in order to create a feedthrough capacitor as known in the art to fit user needs and particular requirements of the capacitor in a next level system (ONOUE [0031]).
Regarding claim 9, NISHISAKA, as modified by ONOUE, further teaches that the capacitive element is made of a dielectric ceramic material mainly including BaTiO3 ([0114]).  
Regarding claim 10, NISHISAKA, as modified by ONOUE, further teaches that each of the plurality of ceramic layers has a thickness of about 0.3 µm to about 2.0 µm (0.2 – 2 µm [0050]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (NISHISAKA et al (US 2011/0290542) in view of ONOUE et al (US 2018/0286583) in further view of ONISHI et al (US 2015/0016018).
Regarding claim 6, NISHISAKA fails to teach the claim limitations.
ONISHI teaches that an alloy of Cu and Ni is provided in the Ni diffused Cu plating electrode layer ([0069]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ONISHI to the invention of NISHISAKA, because the presence of the Ni and Cu diffusion layers could create Ni and Cu alloy when heated, and therefore would easily be found in the external electrodes as known in the art (ONISHI [0069]).

Additional Relevant Prior Art:
NISHISAKA et al (US 2013/0279073) teaches relevant art in Fig. 3-5.
Salto et al (US 2007/0242416) teaches relevant art in Fig. 3-4.
SAKURAI et al (US 2011/0051314) teaches relevant art in Fig. 8.
CHUN et al (US 2014/0204502) teaches relevant art in Fig. 2-3.
Salto et al (US 2014/0321025) teaches relevant art in Fig. 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848